Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 6 March 1810
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson



my dear daughter
Quincy March 6 18010

your Letter from St petersburgh of october 28th I received the last week, four Months after the date; it was quite as soon as I expected to hear considering the season of the year. I rejoiced to learn that you were safe from the dangers of the Sea, and had reached the City of your residence in health, after the fatigues, and dangers of so long a voyage.
difficulties you will no doubt encounter in a Country like Russia, a stranger to every human Being, without any knowledge of the language of the Natives, at the approach of winter when you require better accommodations than are readily obtaind. I judge so from Porters Schetches of his travels in Russia, which I have lately been much interested in reading. French I presume is spoken by all persons of Education, and you are fortunate in being so ready and conversant with that Languge here, I cannot but laugh whilst I relate to you, an annecdote which I heard a day or two since. I have not yet seen it in the paper altho I do not think it improbable it will appear in it, the Emperor Napoleons dissolution of his marriage with the Empress Josophina, has been published in the papers, and it has been asserted, upon what Authority I know not, that he is to marry a sister of the Emperor of Russia, and mr Adams’s mission to that Court is to assist as Bride man upon that occasion in behalf of the united States! Laugh here we must. the junto have several times told us what his instruction were, but it seems the whole has not transpired untill this new, and wonderfull discovery.
I have always understood that a mission to Russia was one of the most expensive Embassys—but our wise Legislators make no difference, whether little or much is required. the sum is too small at any court, even for a single gentleman, for a family quite inadequate, as I know by experience—
The articles you have written for I shall endeavour to procure with the assistance of Mrs TBA, and forward them by a mr Harrod, a cousin of hers, who is going out in a Ship, and will take particular care of them—you will undoubtedly hear of Elizas marriage with mr Pope from her own hand, but I also communicate the pleasing intelligence, as Letters are so liable to miscarry. I congratulate you and Catharine upon the event so much to all appearene preferable to a former engagement; without any reflection upon the gentleman who personally, I believe was every way worthy of her, but we cannot live by Bread alone.
My dear son I have written to him three times, and twice to you. I am anxious for his Eyes, least the glare of the snow should blind him. heaven preserve and bless him. his dear Boys, are dearer to me for the absence of their parents they are good Children, very orderly and correct. I inclose a Letter from George. John who is with me (there being no school this day or two,) desires me to give his duty to his Father & Mother and Aunt Catharine. he has written before. our Little Groupe are all well. Thomas is a fine Boy. I shall not have time to write to my Son now. Let him know that I received his Letter from Cronstradt—If I have time I will add a few more lines after I have procucured the articles you requested.
The blessing of your Father accompanies this Letter to you and my son as well as that of your / truly affectionate / Mother 
Abigail AdamsKiss dear Charles for me do not let him forget his Country
